Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-4 and 6-16 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4 and 6-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 16 “and the frame identification information corresponding to the digital data to”. The word “the” in front of the limitation(s) “frame identification information corresponding to the digital data” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were 

In regards to claim(s) 2-4, 7, 15 and 16, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 8, lines 11-12 of the claim have the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite.

In regards to claim 9, lines 8-9 of the claim have the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite.

In regards to claim 10, line 16 of the claim has the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite.

In regards to claim 11, the claim recites in line 10 “at the same time as the other plurality of physiological information sensors”. The word “the” in front of the limitation(s) “same” means that the limitation(s) was/were previously defined. However, the a same time as the other plurality of physiological information sensors”.

In regards to claim 12, line 6 of the claim has the same issues described in the rejection of claim 11 above. For this reason, the claim is indefinite.

In regards to claim 13, line 6 of the claim has the same issues described in the rejection of claim 11 above. For this reason, the claim is indefinite.

In regards to claim 14, line 10 of the claim has the same issues described in the rejection of claim 11 above. For this reason, the claim is indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hresko et al. (US-2017/0300653) in view of Kamath (US-10,320,407) and Inada et al. (JP-200301885A).

In regards to claim 11, Hresko teaches a physiological information system comprising a plurality of physiological information sensors configured to acquire physiological information data of a subject being tested, and a physiological information processing apparatus communicatively connected to each of the plurality of physiological information sensors [fig. 3 element 10 (physiological information processing apparatus) and elements 14, 16, 18 and 20 (plurality of physiological information sensors), par. 0067 L. 4-19, par. 0068 L. 9-12, par. 0081 L. 4-8].  Also, Hresko teaches that each of the plurality of physiological information sensors is configured to acquire the physiological information data of the subject being tested [par. 0067 L. 7-19].
Hresko does not teach that the physiological information processing apparatus is configured to transmit a synchronous packet toward each of the plurality of physiological information sensors.
On the other hand, Kamath teaches that the physiological information processing apparatus is configured to transmit a trigger/synchronous signal toward each of the plurality of physiological information sensors [fig. 3, col. 5 L. 9-12, L. 30-34 and L. 38-42, col. 9 L. 26-32]. Kamath further teaches that each sensor is configured to receive, substantially at a same time as other of the plurality of physiological information sensors, the trigger/synchronous signal transmitted to from the physiological information 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Kamath’s teachings of synchronizing the sampling of all the sensors using a synchronous signal in the system taught by Hresko because it will help the system to synchronize the sampling of all of the sensors having an analog to digital converter with a single synchronous signal and reduce the amount of wires needed to connect the sensors with the processing apparatus [see Kamath col. 3 L. 21-23].
The combination of Hresko and Kamath does not teach that the synchronous signal is sent in a packet.
On the other hand, Inada teaches that a synchronous signal used to synchronize a first device can be transmitted to the first device using a packet [summary of the invention L. 2-7]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Inada’s teachings of sending the synchronous signal as a packet in the system taught by the combination because packets provide reliable means to transmit any desired data.
In regards to claim 12, the combination of Hresko, Kamath and Inada, as shown in claim 1 above, teaches a system comprising the claimed sensor performing the claimed functions. Therefore, the combination teaches the claimed physiological sensor.

In regards to claim 13, the combination of Hresko, Kamath and Inada, as shown in claim 1 above, teaches the claimed physiological information processing apparatus configured to transmit a synchronous packet to the plurality of physiological information sensors substantially at the same time and the claimed  start of the AD conversion processing. Furthermore, the combination teaches that the apparatus is configured to receive physiological information data, which has been converted into digital data through AD conversion processing from each of the plurality of physiological information sensors [see Kamath col. 7 L. 37-39]. Also, the combination teaches that the apparatus is configured to execute predetermined processing for the received physiological information data [see Hresko par. 0068 L. 9-12, see Kamath col. 8 L. 32-35].

In regards to claim 14, the combination of Hresko, Kamath and Inada, as shown in claim 1 above, teaches the claimed limitations.

Allowable Subject Matter

Claim(s) 1 and 8-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In regards to claim 1, the prior art cited in this office action does not teach either by anticipation or combination the following limitations: wherein the physiological information processing apparatus is configured to transmit a synchronous packet including frame identification information toward each of the plurality of physiological information sensors; and transmit the respective physiological information data converted into digital data and the frame identification information 

In regards to claim 8-10, the claims would be allowable for the same reasons provided for claim 1 above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685